PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/776,024
Filing Date: 14 May 2018
Appellant(s): R.E.M. HOLDING S.R.L.



__________________
Timothy J. Maier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: the rejection of claim 3 under 35 USC 103 as being unpatentable over Hoofard (US2012/0128501), Lotrionte (US7600975) and Brooks (US5584661).
(2) Response to Argument
Rejection of claims 1, 2, 4-9, 11-13, 16 and 18 under 35 USC 103 as being unpatentable over Hoofard in view of Lotrionte
The Appellant argues that the office action did not establish a prima facie case of obviousness, and the proposed combination of references of record are improper. The Appellant further argues that the office action failed to recognize differences between Hoofard’s fans and Lotrionte’s turbine. The Appellant argues that attempting to apply Lotrionte’s teachings to Hoofard’s fans would be contrary to Hoofard’s basic principle adding mechanical energy, as Lotrionte’s turbine subtracts mechanical energy instead. The Office contends that the Appellant is arguing that the intended use of the structure of the inventions prevents combination under 35 USC 103. Both Lotrionte and Hoofard teach bladed rotors, with the only difference being whether they are used passively to capture energy from air or actively powered to drive air. Appellant’s statement that aerodynamic optimizations of turbines and fans are mutually exclusive is simply not consistent with the understanding of those of ordinary skill in the art. For example, within Lotrionte itself the optimizations are used for both fans and turbines (see Figure 4D and Col. 3 lines 22-28). One of ordinary skill in the art would understand the concept of maximizing lift is applicable whether the bladed rotor is capturing energy from air or providing energy to the air. Lotrionte confirms this argument by disclosing the benefits of lift maximization as disclosed in both turbine and fan applications. The Appellant makes the conclusory statement that the combination “would render Hoofard’s fans inoperable for their intended purpose, as they cannot operate based on removal of mechanical energy as taught by Lotrionte” without support of evidence or the ordinary understanding of one skilled in the art. 
The Appellant further argues Lotrionte is silent as to the angle defined by the first portion and the second portion and the V-shaped projection of the blade on a rotation plane perpendicular to an axis of rotation. The Appellant notes that Lotrionte teaches each inner blade having a leading edge rearwardly sloping between 5 and 60 degrees from normal. Indeed, the office action built on this measurement and the teaching that the second blade portion is oriented in the direction of rotation (see Lotrionte Col. 4 lines 8-20) to deduce an angle range of 95-170 degrees (the rearward sloping angle is added to a 90 degree bend to orient in the direction of rotation). Furthermore, the office action argued that the angle shown in Fig. 5 of Lotrionte measures approximately 100 degrees. The dihedral angle was interpreted to be explementary to the angle discussed above, and thus would fall in a range of 190-265 degrees. The Appellant does not address these arguments, but merely argues that it is not possible to deduce the angle between the two sections of Lotrionte’s blade. 
The Appellant further argues that Fig. 5 of Lotrionte illustrates a projection of the blade on a plane passing through an axis of rotation is V-shaped, rather than a plane perpendicular to an axis of rotation. One of ordinary skill in the art would clearly understand that a top down projection from Lotrionte Fig. 5 would produce a V-shape. To illustrate this point, Fig. 2 of Lotrionte depicts this top down projection. Fig. 2 is merely another view of the structure of Fig. 5 showing exactly the projection on the claimed “perpendicular plane”. As can be seen, the projection is clearly V-shaped. 
The Appellant further argues that Lotrionte cannot disclose that a projection of the blade on a rotation plane perpendicular to an axis of rotation is V-shaped as in claim 2. This is not persuasive for the reasons given above. 
Rejection of claim 3 under 35 USC 103 as being unpatentable over Hoofard in view of Lotrionte, and further in view of Brooks
The rejection of claim 3 is withdrawn.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/PATRICK D MAINES/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.